Citation Nr: 0502161	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Whether clear and unmistakable error existed in a June 
1995 action by the RO, in which the RO assigned disability 
ratings of 10 percent for bone spurs of the right foot and 10 
percent for bone spurs of the left foot.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to August 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In a February 2003 
rating decision, the RO denied service connection for a left 
hip disability.  In September 2003, the Board remanded that 
claim for the development of additional evidence.  In a July 
2002 rating decision, the RO found that there had not been 
CUE in a June 1995 action in which the RO assigned 10 percent 
ratings for bone spurs in each foot.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a left hip disability.

2.  The veteran did not report left hip pain during service.

3.  Left hip bursitis was diagnosed several years after 
service.

4.  A current left hip disability was not the result of a 
disease or injury in service, including a service connected 
left knee disability.

5.  A June 1995 rating decision that assigned 10 percent 
ratings for bone spurs of each foot did not contain an 
undebatable error that was outcome determinative.


CONCLUSIONS OF LAW

1.  The veteran's current left hip disorder, bursitis, was 
not incurred or aggravated in service, and is not proximately 
due to or the result of left knee strain.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.10(a) 
(2004).

2.  There was no CUE in the June 1995 rating decision that 
assigned for bone spurs of the feet ratings of 10 percent for 
each foot.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2004).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA applies to the veteran's left hip service connection 
claim; but the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in December 2001, the RO informed the veteran 
and his representative of the type of evidence needed to 
support his claim for service connection for a left hip 
disability, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to that 
claim.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini II at 
120.  The December 2001 VCAA notice preceded the February 
2003 rating decision on service connection for a left hip 
disability.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
left hip service connection claim.  The veteran's claims file 
contains statements from the veteran, and medical records 
from the service and post-service periods.  The file contains 
the report of a March 2004 VA medical examination addressing 
the history and current condition of the veteran's left hip.  
The veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Service Connection for Left Hip Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran contends that his left hip disability is a result 
of his service-connected left knee disability.  Service 
connection is established for strain of the veteran's left 
knee.  The veteran's service medical records do not show any 
complaint or treatment involving the left hip.

The veteran had a VA medical examination in April 2000, and 
the examiner provided a follow-up report in September 2000, 
after X-rays were done.  The veteran reported that he had 
left knee pain that had begun during service in 1986 or 1987, 
while playing softball, and left hip pain that had begun at 
about the same time.  On examination, there was no limitation 
of motion of the left hip, although there was some discomfort 
at the ends of the ranges of external and internal rotation.  
X-rays showed a normal left hip.  The examiner stated that 
the examination findings were consistent with bursitis in the 
left hip.

On VA examination in August 2002, the veteran reported having 
pain in the low back and both hips with prolonged walking.  
He indicated that pain in these areas had occurred since 1995 
or 1996.  The examining physician noted that the veteran 
walked with a normal gait.  The examiner reported findings 
regarding the right hip, but none regarding the left hip.

On VA examination in March 2004, the veteran reported the 
onset of left knee pain during service.  He reported a five 
year history of left hip pain, with no history of trauma to 
the left hip.  On examination, the veteran walked without a 
limp.  The range of motion of the left and right hips was to 
120 degrees of flexion, 40 degrees of abduction, 30 degrees 
of adduction, 25 degrees of internal rotation and 60 degrees 
of external rotation.  There was mild left hip pain with 
straight leg raising.  There was moderate tenderness at the 
tip of the left greater trochanter.  On X-rays, the left hip 
was essentially within normal limits.  The examiner's 
impression was trochanter bursitis of the left hip.  The 
examiner commented, "The hip problem is of fairly recent 
origin and probably bears no relationship to his military 
career."

On one occasion, the veteran reported that his left hip pain 
had begun during service.  There is no evidence from the time 
of service of left hip problems, however, and an examining 
physician has concluded that current left hip bursitis is 
probably not related to service.  

The veteran has asserted that his current left hip problems 
developed as a result of his left knee disability.  However, 
as a lay person, he is not competent to provide an opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  He has also at times reported the onset of left hip 
symptomatology during service.  However, the only competent 
opinion is to the effect that the current left hip disability 
developed after service and was not incurred in service.  
There is no competent medical finding or opinion relating the 
left hip bursitis to the left knee disability.  Overall, the 
preponderance of the evidence is against either direct or 
secondary service connection for the veteran's left hip 
bursitis.

CUE in June 1995 Rating Decision

The veteran claims that there was CUE in a June 1995 rating 
decision in which the RO assigned 10 percent ratings for bone 
spurs in his right and left feet.  A VA rating decision is 
subject to revision on the grounds of CUE.  If evidence 
establishes that a decision was based on CUE, the decision 
will be reversed or revised.  A reversal or revision of a 
decision based on CUE has the same effect as if the decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
either the correct facts, as they were known at the time, 
must have not been before the adjudicator, or the statutory 
and regulatory provisions extant at the time must have been 
incorrectly applied.  Disagreement as to how the facts were 
weighed or evaluated does not constitute CUE.  The 
determination as to whether there was CUE must be based on 
the record and the law that existed when that decision was 
made.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001); 
Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 (2001).

The veteran was seen during service in 1985 for pain in the 
bottom of his right foot.  The examiner indicated that it was 
possible that there was a bone spur.  In an August 1991 
claim, he sought service connection for bone spurs on both 
feet.  On VA medical examination in December 1991, the 
examiner found that the veteran's feet were not tender, and 
that the veteran's gait was normal.  X-rays showed minimal 
plantar spur formation on the os calcis on each foot.  In a 
March 1992 rating decision, the RO granted service connection 
for bone spurs of the right foot and separate service 
connection for bone spurs of the left foot.  The RO assigned 
ratings of 0 percent for each foot.  

The veteran appealed to the Board the noncompensable ratings 
assigned for each foot.  In an October 1992 substantive 
appeal, the veteran wrote that the bone spurs on his feet 
caused intermittent pain, with episodes of pain six to eight 
times per year, lasting about two weeks each.  He stated 
that, when the pain was present, it was intense, and caused 
him considerable difficulty walking.  In August 1994, the 
Board remanded the issue of the ratings of the feet for a 
medical examination to determine the manifestations of the 
bone spurs.

On VA examination in February 1995, the veteran reported 
having episodes of severe bilateral heel pain since service.  
He stated that the most recent episode had been a week prior 
to the examination.  He indicated that, during the painful 
episodes, the pain was so great that it was difficult to 
walk.  He reported that the episodes lasted five to six days.  
Examination revealed bilateral heel pain on palpation and 
mild plantar fascia pain bilaterally.  His gait was normal, 
with no pain at the time of the examination.  X-rays showed 
posterior and plantar calcaneal spurring bilaterally.  The 
examiner's impressions were plantar fasciitis and heel spur 
syndrome.

In a June 1995 rating decision, the RO granted a 10 percent 
rating for each foot, effective from the veteran's separation 
from service.  In the rating decision, the RO noted the 
findings of the February 1995 VA examination.  The 
explanation provided in the rating decision included the 
following:

Pain was elicited at the Veterans Affairs 
examination and veteran does complain of 
a history of pain, sometimes 
incapacitating.  A compensable 
evaluation, ten percent (10%) will be 
assigned for each foot.  In order to 
warrant an evaluation in excess of ten 
percent (10%) for each, evidence must 
show that there is a moderately severe 
problem with the feet.

The rating decision was sent to the veteran along with a 
supplemental statement of the case (SSOC) that was dated in 
June 1995.  In the SSOC, it is noted that the bone spurs were 
rated under Diagnostic Code 5284, and that, under that Code, 
the disability was rated at 10 percent if moderate, 20 
percent if moderately severe, and 30 percent if severe.  The 
SSOC contains a Decision section, which indicates with 
respect to the bone spurs that a 10 percent rating was 
assigned for each foot, and that a rating in excess of 10 
percent was not established.  A "Reasons and Bases" section 
of the SSOC contains the following language:

Veteran did have pain on each foot due to 
bone spurs and a compensable evaluation 
in assigned to each.  It was noted 
indicated or shown that the condition was 
considered moderately severe.

In July 1995, the RO received from the veteran a written 
response to the SSOC.  The veteran wrote with regard to the 
bone spurs that he "concur[red] with the Rating Board's 
Decision where the board cited as Reasons and Bases that  
'that the condition was considered moderately severe.'"  He 
added that he was continuing to pursue his appeal as to an 
issue not currently at issue.

In an October 1995 decision, the Board addressed an issue, 
not related to the current appeal.  With respect to the 
issues of the ratings for right and left foot bone spurs, the 
Board found that the veteran, in his July 1995 statement, had 
withdrawn the claims for increased ratings for the feet.

In February 1996, the veteran submitted to the Board a motion 
for reconsideration.  The veteran stated that he had 
concurred that the ratings for his feet should be 
compensable, but that he did not necessarily agree with the 
10 percent ratings assigned for each foot.  The veteran 
referred to the June 1995 SSOC language that, " 'It was 
noted indicated or shown that the condition was considered 
moderately severe.' "

In May 1996, the Board denied the veteran's motion for 
reconsideration.  In September 1996, the veteran filed a 
Notice of Appeal to the Court.  In January 1997, the Court 
issued an order dismissing the veteran's appeal to the Court.

In January 2000, the veteran submitted a claim that VA 
committed CUE in June 1995, when a 10 percent rating was 
assigned for each foot, despite language in an SSOC that, the 
veteran contended, recognized moderately severe disability in 
each foot.  In August 2000, the RO wrote to the veteran that 
a claim of CUE in the June 1995 rating decision had been 
denied by the Board in May 1996, and that the veteran would 
have to submit new and material evidence in order to reopen 
that claim.  In September 2001, the veteran again asserted 
his claim of CUE in the June 1995 action that assigned 
ratings of 10 percent for each foot, rather than 20 percent 
due to moderately severe disability.

In October 2001, the Board, in the introduction of a decision 
on other claims, referred the CUE claims to the RO for 
appropriate action.  In a July 2002 rating decision, the RO 
continued 10 percent ratings for the bone spurs in each foot, 
and found that no revision was warranted in the June 1995 
rating decision that assigned 10 percent ratings for each 
foot.

In a January 2003 statement, the veteran expressed his 
disagreement with the decision regarding CUE and the ratings 
for his feet.  In February 2003, the RO issued a statement of 
the case (SOC) with regard to the CUE claims.

In March 2003, the RO received from the veteran a letter 
indicating his continued disagreement with the denial of the 
CUE claim.  It appears that the veteran's March 2003 letter 
was not associated with the veteran's claims file until 
sometime after October 2003.

In September 2003, the Board found that there had been a 
notice of disagreement (NOD) and an SOC with regard to the 
CUE claims, but no substantive appeal.  The Board found that 
the CUE claims were therefore not before the Board at that 
time. 

The veteran's March 2003 statement meets the requirements for 
a substantive appeal, and it was received at the RO on a 
timely basis.  Therefore, the CUE claims are presently before 
the Board.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

The rating schedule in effect in 1995, the relevant portion 
of which has not changed, did not provide a specific 
diagnostic code for bone spurs of the feet.  In the June 1995 
rating decision, the RO evaluated the bone spurs under 
Diagnostic Code 5284, for other foot injuries.  Under that 
Code, the injury is evaluated at 10 percent if moderate, 20 
percent if moderately severe, and 30 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1995).

The record shows that the correct facts, as they were known 
at the time, were before the adjudicator at the time of the 
June 1995 rating decision.  The rating decision refers to the 
February 1995 examination of the veteran's feet.  The 
adjudicator correctly applied the statutes and regulations 
extant at the time.  The rating decision reflects that the 
adjudicator was aware of the requirements for a 10 percent 
rating and for a rating higher than 10 percent, and that the 
adjudicator decided that a 10 percent rating was warranted 
for each foot.

In his claim of CUE, the veteran points to the language in 
the Reasons and Bases section of the June 1995 SSOC, that, 
"It was noted indicated or shown that the condition was 
considered moderately severe."  In light of the conclusion 
in the Decision section of the SSOC that each foot warranted 
a 10 percent rating but no higher, it appears likely that a 
typographical error in the Reasons and Bases section produced 
the apparent inconsistency between the Decision and the 
Reasons and Bases sections.  Most likely, the word "noted" 
was intended to be "not," which would make the Reasons and 
Bases section consistent with the Decision section.

Evidence that this was a clerical or typographical error is 
the fact that the record at the time of the SSOC contained no 
findings of "moderately severe" bone spurs.  Therefore, it 
would have been error for the RO to say that the record 
contained such findings.

In Lozano v. Derwinski, 1 Vet. App. 184, 185 (1991), the 
Court considered and denied an estoppel claim involving a 
veteran who had received mistaken notification that his 
hearing loss was service connected.  The Court stated: "A 
clerical error cannot be relied upon to invoke an estoppel 
against the United States for money payments."  It follows 
that if a clerical error could not cause an estoppel, it 
could not be used as the basis for finding CUE.  
Subsequently, the Court held that a clerical error not 
affecting the payment of benefits did not constitute CUE.  
Winslow v. Brown, 8 Vet. App. 469 (1996).  

Further, the SSOC, and not the June 1995 rating decision, 
contains the alleged error.  Any inconsistency or error in 
the SSOC does not change the conclusion reached in the rating 
decision.  The rating decision awarded a 10 percent 
evaluation for each foot, and noted that a higher rating 
would require "moderately severe" disability.  The rating 
decision considered the correct known facts, correctly 
applied the applicable law, and does not contain error of the 
type that constitutes CUE.  Therefore, the claim of CUE in 
the June 1995 rating decision is denied.


ORDER

Entitlement to service connection for a left hip disorder, to 
include bursitis, is denied.

The claim of CUE in the June 1995 rating decision assigning 
10 percent ratings for bone spurs of the right and left feet 
is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


